Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
2.	This Final Office action is in response to the application filed on March 10th, 2014 and in response to Applicant’s Arguments/Remarks filed on February 26th, 2021.  Claims 2, 3, and 5-8 are pending.  
Priority
3.	This application filed on March 10th, 2014 is a continuation Application Number 13/650476 filed on October 12th, 2012 which was a division of Application Number 13/275,009 which was filed October 17th, 2011 which is continuation of Application Number 11/416,471 which was filed May 2nd, 2006 which is a continuation of Application Number 11/241,168 filed September 30th, 2005.
Examiner Request
4.	The Applicant is request to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification. The Examiner thanks the Applicant in advance.
Response to Arguments
5.	Applicant argues that “the Office Action has mischaracterized the claimed subject matter and failed to acknowledge that both the Specification and claims are directed to an electronic trading system, and more specifically to an improved electronic trading 
6.	Applicant argues that “queue management… does not constitute a fundamental economic principle or practice such as hedging or risk management much less a sales activity” and “the pending claims do not recite an abstract idea as defined in the MPEP and are therefore eligible under Prong One of the analysis.” Examiner respectfully disagrees and maintains that the claimed invention is drawn to the abstract idea of submitting and managing orders in a queue and more specifically receiving order 
This concept falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas (see MPEP 2106.04(a)(2)). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.   It is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology. Examiner further notes that the exclusion of an actual sale, does not preclude an idea from reciting a sales activity. Accordingly, this claim recites an abstract idea. 
7.	Applicant argues that “any alleged abstract idea purported to be found in the claims, when considered as a whole, is integrated into a practical application of the abstract idea by applying, relying on, and/or using it in a manner that imposes a meaningful limit on it.” As discussed below with respect to integration of the abstract idea into a practical application, claim 2 recites a computing device which amounts to no 
8.	Applicant argues that the claims are “directed to an improvement to electronic trading system such as a hybrid derivatives trading system found to be patent-eligible in Smith” (Appeal No. 2018-000064). The argument is not persuasive because Examiner notes PTAB decisions do not represent Office Policy. PTAB decisions are non-precedential and therefore, arguing PTAB decisions is not persuasive. Furthermore, PTAB decisions are specific to the fact pattern of the particular case and are therefore 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

9.	Claims 2, 3, and 5-8 are directed to a system, method, or product which are/is one of the statutory categories of invention. (Step 1: YES).
Claim 2 recites the limitations of submitting and managing orders in a queue and more specifically receiving order information for a spread strategy, computing a first price for a first order, sending the first order to a match engine, generating a queue holder order, sending the queue holder order to the match engine, computing a second price for the first order based on market update of a second tradeable object, identifying 
These limitations as drafted, under its broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity (see MPEP 2106.04(a)(2)). Submitting and managing orders in a queue and more specifically receiving order information for a spread strategy, computing a first price for a first order, sending the first order to a match engine, generating a queue holder order, sending the queue holder order to the match engine, computing a second price for the first order based on market update of a second tradeable object, identifying a queue holder with the computed second price, using the queue holder order instead of the first order, and cancelling the first order upon using the queue holder order recites a fundamental economic principle or practice and a certain method of commercial or legal interactions, specifically sales activities. These concepts fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  The computing device and match engine in Claim 2 are just applying generic computer components to the recited abstract limitations. Accordingly, the claim recites an abstract idea. (Step 2A- Prong 1: YES. The claims are abstract).
This judicial exception is not integrated into a practical application. In particular, the claims only recite a computing device and match engine in Claim 2 (and dependent claims). The claimed computer components are recited at a high level of generality, 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (See MPEP 2106.05(g)).   Examiner notes that the steps may be performed by alternate manual and mental 
Dependent claims 3, and 5-8 further define the abstract idea that is present in their respective independent claim 2 and thus correspond to Certain Methods of Organizing Human Activity and are therefore abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination (see MPEP 2106.05(h)). Therefore, the dependent claims 3, and 5-8  are directed to an 
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Application Number US2004/0267655 to Davidowitz et al.
US Patent Applicant Number 2003/0167224 to Periwal
US Patent Application Number 2003/0004852 to Burns

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LEMIEUX whose telephone number is (571)270-3445.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





March 2021
/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693